November 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 HOUSTON MEDICAL TESTING SERVICES, INC., Appellant/Cross-Appellee

NO. 14-12-00506-CV
NO. 14-12-00524-CV                          V.

                  RAND MINTZER, Appellee/Cross-Appellant
                    ________________________________

       These causes, appeals from the judgment in favor of appellant/cross-
appellee, Houston Medical Testing Services, Inc., signed on March 1, 2012, were
heard on the transcript of the record. We have inspected the record and hold that
the trial court erred by denying the motion for judgment notwithstanding the
verdict of appellee/cross-appellant, Rand Mintzer. We therefore order the
judgment of the court below REVERSED and RENDER judgment that
appellant/cross-appellee, Houston Medical Testing Services, Inc., take nothing.

      We further order that all costs incurred by reason of this appeal be paid by
appellant/cross-appellee, Houston Medical Testing Services, Inc.

      We further order this decision certified below for observance.